DETAILED ACTION

Claim Objections
Claims 8, 9, and 11 are objected to because of the following informalities:  
In claim 8, line 3: change “graphenes” to - - graphene - - 
In claim 8, line 6: change “graphenes” to - - graphene - - 
In claim 8, line 7: change “graphenes” to - - graphene - - 
Claim 9 refers to "the graphene-supported porous base substrate" while claim 11 refers to "the graphene-supported base substrate".  The wording of these two limitations should be consistent.
In claim 11, lines 2-3: change “forms Schottky” to - - forms a Schottky - - 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





1.  Claim 8 recites the limitations “…wherein a target gas is adsorbed to the graphenes, an electric conductivity value of the porous base substrate is changed by a reaction between the graphenes and the target gas, and a type or a concentration of the target gas is derived by measuring a change in the electric conductivity value through the first and second electrodes” in lines 6-9 (newly added by amendment).  
These limitations in lines 6-9 amount to a recital of the operation of the device.  Due to the inclusion of method of operating/using language within the device claim, this amounts to an improper switching of statutory type within a claim, which renders the claim indefinite.  See also MPEP 2173.05 (p) II.
Claims 9-12 are also rejected under this statute, due to the dependence upon claim 8. 

2.  Claim 9 recites the limitation "the graphene-supported porous base substrate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

3.  Claim 11 recites the limitation "the graphene-supported base substrate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Response to Arguments
Applicant’s arguments with respect to claims 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812